Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Neovasc Announces Positive Preliminary Clinical Results for its Reducer Product in Refractory Angina Patients << TSX Venture Exchange: NVC Three-year Follow-Up Study on Patients Implanted with the Neovasc Reducer Shows Continued Excellent Safety Profile and Encouraging Signs of Efficacy >> VANCOUVER, May 14 /CNW/ - Neovasc Inc. (TSXV: NVC), a developer of novel technologies used to treat vascular disease, today announced top-line positive preliminary results from the follow-up phase of a clinical trial of its Neovasc Reducer(TM) for the treatment of refractory angina. The data shows that after three years, the majority of patients implanted with the Reducer device continue to show measurable improvement in angina symptoms and safety continues to be excellent. These preliminary results update positive six-month data previously reported in the Journal of the American College of Cardiology(1). Refractory angina is a painful and debilitating condition that results from lack of adequate blood flow through the coronary arteries that feed the heart. It currently affects over two million patients worldwide who typically lead severely restricted lives, and its incidence is growing. The Neovasc Reducer is a unique device that is implanted in the coronary sinus vein. By altering the pattern of blood flow perfusing the heart, the Reducer is intended to provide relief of refractory angina symptoms. Implantation of the Reducer is performed using a minimally invasive percutaneous procedure that is similar to implanting a coronary stent and takes approximately 20 minutes. "The preliminary results from this three-year follow-up confirm the positive data seen in the initial study and are very promising," said Dr.
